F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                        September 29, 2005
                                 TENTH CIRCUIT
                                                                          Clerk of Court

 GLENN R. BEUSTRING,

               Plaintiff-Appellant,                       No. 04-6091
          v.                                            W.D. Oklahoma
 THE OKLAHOMA BAR                                 (D.C. No. CIV-03-1538-M)
 ASSOCIATION, the agent and an
 official arm of the Supreme Court of
 Oklahoma, through its General Counsel,
 Dan Murdock,

               Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.



      Attorney Glenn R. Beustring brought this 42 U.S.C. § 1983 action against

the Oklahoma Bar Association and certain individuals, challenging disciplinary

proceedings brought against him by the Bar. Counsel for the parties agreed at




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
oral argument that the disciplinary proceedings are still ongoing, having been

presented to and remaining pending before the Oklahoma Supreme Court.

      The details of this case, including Mr. Beustring’s arguments and the

underlying facts and procedural history, are set forth in detail in two orders

entered by the district court, dated, respectively, March 1, 2004, and March 23,

2004, and we need not repeat them here. In those orders, the district court

concluded that “it should abstain from exercising jurisdiction over the case at bar

under the Younger/Middlesex abstention doctrine.” 1 Accordingly, the court

dismissed the action on that basis. Likewise, the district court denied the

plaintiff/appellant’s Fed. R. Civ. P. 59(e) motion to vacate the judgment, citing

the same grounds set forth in the court’s initial opinion.

      We have reviewed Mr. Beustring’s arguments on appeal claiming that the

district court erred in its judgment, and we are unpersuaded. Substantially for the

reasons and on the grounds set forth in the district court’s opinions referred to

above, the judgment of the district court is AFFIRMED.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




      Younger v. Harris, 401 U.S. 37 (1971); Middlesex County Ethics Comm. v.
      1

Garden State Bar Ass’n, 457 U.S. 423 (1982).

                                         -2-